UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 300 Fund The fund's portfolio 1/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (44.4%) (a) Principal amount Value Agency collateralized mortgage obligations (25.2%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.833s, 2035 $169,913 $249,434 IFB Ser. 3072, Class SM, 23.21s, 2035 404,117 579,909 IFB Ser. 3072, Class SB, 23.063s, 2035 362,077 516,029 IFB Ser. 3249, Class PS, 21.747s, 2036 283,943 387,253 IFB Ser. 2990, Class LB, 16.537s, 2034 984,855 1,301,525 IFB Ser. 3856, Class PS, IO, 6.44s, 2040 4,181,887 583,797 IFB Ser. 3907, Class KS, IO, 6.39s, 2040 6,986,618 1,199,127 IFB Ser. 4240, Class SA, IO, 5.84s, 2043 25,526,267 5,906,268 IFB Ser. 4245, Class AS, IO, 5.84s, 2043 27,263,330 6,202,326 IFB Ser. 3852, Class NT, 5.84s, 2041 10,240,831 10,117,122 IFB Ser. 310, Class S4, IO, 5.79s, 2043 3,455,694 872,770 IFB Ser. 311, Class S1, IO, 5.79s, 2043 29,055,253 6,501,142 IFB Ser. 308, Class S1, IO, 5.79s, 2043 4,128,297 1,004,002 IFB Ser. 314, Class AS, IO, 5.73s, 2043 3,981,024 877,361 Ser. 3632, Class CI, IO, 5s, 2038 280,597 25,899 Ser. 3626, Class DI, IO, 5s, 2037 84,535 1,701 Ser. 4213, Class GI, IO, 4s, 2041 8,492,884 1,512,583 Ser. 304, Class C22, IO, 3 1/2s, 2042 5,692,042 1,312,727 Ser. 4141, Class IM, IO, 3 1/2s, 2042 5,799,644 1,188,921 Ser. 4158, Class TI, IO, 3s, 2042 9,524,174 1,284,240 Ser. 4165, Class TI, IO, 3s, 2042 13,100,641 1,818,369 Ser. 304, Class C45, IO, 3s, 2027 15,695,577 1,952,527 Ser. T-8, Class A9, IO, 0.469s, 2028 480,971 5,110 Ser. T-59, Class 1AX, IO, 0.274s, 2043 1,114,910 13,762 Ser. T-48, Class A2, IO, 0.212s, 2033 1,655,109 16,228 Ser. 3835, Class FO, PO, zero %, 2041 22,426,504 18,533,263 FRB Ser. T-54, Class 2A, IO, zero %, 2043 663,631 52 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.968s, 2031 981,515 1,250,243 IFB Ser. 05-74, Class NK, 26.71s, 2035 114,162 186,248 IFB Ser. 07-53, Class SP, 23.621s, 2037 354,058 524,447 IFB Ser. 05-75, Class GS, 19.776s, 2035 328,129 440,180 IFB Ser. 11-4, Class CS, 12.584s, 2040 3,083,676 3,648,023 IFB Ser. 10-35, Class SG, IO, 6.242s, 2040 9,002,004 1,813,634 IFB Ser. 13-13, Class SA, IO, 5.992s, 2043 13,788,663 3,458,886 IFB Ser. 13-9, Class LS, 5.992s, 2043 8,403,363 1,992,836 IFB Ser. 13-103, Class SK, IO, 5.762s, 2043 5,246,034 1,214,129 Ser. 13-101, Class SE, IO, 5.742s, 2043 18,662,102 4,691,652 IFB Ser. 13-136, Class SB, IO, 5.742s, 2044 4,438,610 920,834 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 6,827,345 1,502,699 Ser. 397, Class 2, IO, 5s, 2039 358,061 61,207 Ser. 398, Class C5, IO, 5s, 2039 539,356 81,389 Ser. 418, Class C24, IO, 4s, 2043 11,090,083 2,554,185 Ser. 13-44, Class PI, IO, 4s, 2043 5,564,119 945,900 Ser. 12-124, Class UI, IO, 4s, 2042 5,367,021 1,053,010 Ser. 12-40, Class MI, IO, 4s, 2041 22,718,774 3,875,448 Ser. 406, Class 2, IO, 4s, 2041 1,108,834 225,648 Ser. 406, Class 1, IO, 4s, 2041 722,360 148,951 Ser. 418, Class C15, IO, 3 1/2s, 2043 22,780,334 5,175,407 Ser. 417, Class C19, IO, 3 1/2s, 2033 12,728,728 1,913,128 Ser. 13-35, Class IP, IO, 3s, 2042 5,854,152 685,805 Ser. 03-W10, Class 1, IO, 1.115s, 2043 401,200 12,349 Ser. 98-W5, Class X, IO, 0.918s, 2028 884,094 43,652 Ser. 98-W2, Class X, IO, 0.739s, 2028 3,059,226 177,818 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,395,389 109 Ser. 07-44, Class CO, PO, zero %, 2037 91,847 77,863 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.808s, 2041 8,714,482 13,253,332 IFB Ser. 10-158, Class SD, 14.529s, 2040 2,479,000 2,960,992 IFB Ser. 11-70, Class WS, 9.386s, 2040 10,522,271 10,201,026 IFB Ser. 11-72, Class SE, 7.197s, 2041 7,375,000 6,821,580 IFB Ser. 11-61, Class CS, IO, 6.523s, 2035 12,120,828 1,818,112 IFB Ser. 12-26, Class SP, IO, 6.493s, 2042 8,039,819 1,914,120 Ser. 10-9, Class XD, IO, 6.441s, 2040 56,574,452 10,032,347 IFB Ser. 10-50, Class LS, IO, 6.343s, 2040 7,418,305 1,400,198 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 2,168,320 493,748 IFB Ser. 13-91, Class SP, IO, 6.143s, 2042 4,917,433 905,103 IFB Ser. 10-20, Class SE, IO, 6.093s, 2040 17,847,394 3,146,496 IFB Ser. 13-37, Class S, IO, 6.073s, 2043 3,277,644 570,638 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 4,915,593 866,363 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 6,780,358 1,127,068 IFB Ser. 13-124, Class SC, IO, 6.043s, 2041 9,480,511 1,599,855 IFB Ser. 10-120, Class SB, IO, 6.043s, 2035 980,700 83,987 IFB Ser. 13-122, Class DS, IO, 5.993s, 2043 4,497,423 734,931 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 12,397,254 2,063,163 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 22,480,905 4,031,950 Ser. 13-149, Class MS, IO, 5.943s, 2039 19,383,345 3,089,124 IFB Ser. 13-134, Class DS, IO, 5.943s, 2043 23,093,837 3,702,173 IFB Ser. 13-99, Class VS, IO, 5.941s, 2043 4,174,536 757,595 IFB Ser. 14-4, Class SG, IO, 5.94s, 2044 10,849,000 2,023,013 IFB Ser. 12-34, Class SA, IO, 5.893s, 2042 19,685,272 4,178,790 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 4,970,203 888,324 IFB Ser. 11-70, Class SN, IO, 5.741s, 2041 12,793,000 3,151,683 IFB Ser. 11-70, Class SH, IO, 5.731s, 2041 15,001,000 3,689,346 IFB Ser. 10-15, Class BS, IO, 5.623s, 2040 6,366,808 986,219 IFB Ser. 10-15, Class AS, IO, 5.603s, 2040 12,509,696 1,935,250 IFB Ser. 10-50, Class GS, IO, 5.573s, 2040 5,940,920 969,118 IFB Ser. 10-42, Class DS, IO, 5.543s, 2040 26,066,575 4,235,844 IFB Ser. 10-37, Class SG, IO, 5.543s, 2040 6,102,870 967,305 Ser. 14-2, Class IC, IO, 5s, 2044 4,609,000 1,097,518 Ser. 13-3, Class IT, IO, 5s, 2043 11,769,775 2,568,328 Ser. 11-116, Class IB, IO, 5s, 2040 7,352,635 677,045 Ser. 10-35, Class UI, IO, 5s, 2040 4,221,537 981,507 Ser. 10-20, Class UI, IO, 5s, 2040 15,112,818 3,041,455 Ser. 10-9, Class UI, IO, 5s, 2040 47,395,416 10,179,376 Ser. 09-121, Class UI, IO, 5s, 2039 32,641,683 7,230,133 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 8,749,654 1,892,550 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 8,150,124 1,927,260 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 718,987 130,784 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 33,561,312 7,133,397 Ser. 09-121, Class QI, IO, 4 1/2s, 2039 8,733,163 1,939,199 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 8,865,701 1,196,861 Ser. 12-106, Class QI, IO, 4s, 2042 8,062,367 1,510,243 Ser. 12-47, Class CI, IO, 4s, 2042 2,924,248 655,426 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,918,103 1,575,740 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 9,114,115 1,527,070 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,712,969 761,144 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 6,264,316 1,134,969 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 23,991,150 3,295,985 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,266,266 748,346 Ser. 10-151, Class KO, PO, zero %, 2037 2,239,293 1,919,253 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.824s, 2027 235,380 1,765 Ser. 98-3, IO, 0.102s, 2027 140,999 2,071 Ser. 98-2, IO, zero %, 2027 121,710 875 Ser. 98-4, IO, zero %, 2026 187,530 4,615 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 1,440,137 252,024 Commercial mortgage-backed securities (15.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 980,000 1,027,131 Ser. 04-3, Class D, 5.412s, 2039 2,832,319 2,887,861 Ser. 06-5, Class A2, 5.317s, 2047 5,781,210 5,813,429 Ser. 06-6, Class A2, 5.309s, 2045 156,050 156,473 FRB Ser. 05-1, Class B, 5.289s, 2042 2,632,000 2,697,800 FRB Ser. 05-5, Class B, 5.222s, 2045 2,825,000 2,987,155 Ser. 04-4, Class D, 5.073s, 2042 761,000 778,123 Ser. 07-1, Class XW, IO, 0.345s, 2049 5,689,457 50,591 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.812s, 2042 4,665,856 11,921 Ser. 02-PB2, Class XC, IO, 0.627s, 2035 5,180,023 2,620 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.706s, 2040 4,975,000 4,814,706 FRB Ser. 06-PW11, Class AJ, 5.439s, 2039 2,058,000 2,117,168 FRB Ser. 05-T18, Class D, 5.134s, 2042 1,206,000 1,239,768 Ser. 05-PWR9, Class C, 5.055s, 2042 959,000 915,270 Ser. 05-PWR9, Class AJ, 4.985s, 2042 2,245,000 2,286,084 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 1,244,000 1,257,186 Ser. 07-PW15, Class X2, IO, 0.391s, 2044 245,693,484 73,708 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.781s, 2049 4,304,000 4,431,398 FRB Ser. 05-C3, Class AJ, 4.96s, 2043 1,168,000 1,182,600 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 5,243,000 4,844,008 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 2,201,000 2,308,189 FRB Ser. 04-LB3A, Class E, 5.436s, 2037 4,658,000 4,715,293 COMM Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.176s, 2046 513,000 445,590 FRB Ser. 07-C9, Class AJFL, 0.847s, 2049 2,539,000 2,283,577 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 1,133,000 1,117,138 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,849,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,554,612 1,710,073 FRB Ser. 04-C1, Class D, 4.956s, 2037 1,336,357 1,342,371 Ser. 03-C3, Class AX, IO, 1.496s, 2038 2,601,588 26 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 2,131,854 2,132,767 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,973,189 1,976,273 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 2,879,000 2,923,542 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.173s, 2031 75,403 75,374 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,361,200 2,387,763 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,126,263 1,126,263 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 1,295,000 1,327,780 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 2,606,000 2,647,957 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,271,000 1,292,607 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.717s, 2038 883,000 892,934 Ser. 05-GG4, Class B, 4.841s, 2039 6,589,000 6,629,852 FRB Ser. 12-GCJ9, Class XA, IO, 2.386s, 2045 9,818,376 1,292,504 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.415s, 2046 2,203,000 1,943,266 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 1,284,000 1,101,744 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 2,242,000 2,321,591 FRB Ser. 06-LDP7, Class AJ, 5.873s, 2045 860,000 870,254 FRB Ser. 04-CB9, Class B, 5.661s, 2041 2,354,000 2,420,383 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,594,000 1,632,256 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 1,215,000 1,203,026 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 818,062 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 3,805,000 3,713,680 FRB Ser. 13-C10, Class D, 4.16s, 2047 1,321,000 1,159,739 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 1,338,000 1,312,060 FRB Ser. 07-CB20, Class C, 6.171s, 2051 1,220,000 1,142,432 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,980,248 1,997,674 FRB Ser. 11-C3, Class E, 5.541s, 2046 1,977,000 2,055,672 FRB Ser. 12-C6, Class E, 5.202s, 2045 1,349,000 1,313,086 FRB Ser. 12-LC9, Class E, 4.427s, 2047 380,000 342,786 FRB Ser. 12_LC9, Class D, 4.427s, 2047 1,668,000 1,603,707 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class XW, IO, 0.538s, 2040 4,594,113 75,826 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C7, Class G, 5.032s, 2036 1,145,000 1,166,469 Merrill Lynch Mortgage Trust FRB Ser. 04-BPC1, Class C, 5.011s, 2041 1,668,000 1,680,343 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 145,262,746 905,858 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 2,598,000 2,558,251 Morgan Stanley Capital I Trust Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,085,000 1,099,322 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 (F) 2,350,000 2,362,734 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 (F) 816,817 818,535 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.727s, 2043 1,000,000 1,036,100 Ser. 06-C24, Class AJ, 5.658s, 2045 1,979,000 1,961,387 Ser. 05-C17, Class D, 5.396s, 2042 3,960,000 4,065,732 Ser. 06-C29, Class AM, 5.339s, 2048 3,520,000 3,846,748 FRB Ser. 05-C20, Class B, 5.241s, 2042 2,828,000 2,904,873 Ser. 06-C29, IO, 0.4s, 2048 147,723,867 1,601,327 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C10, Class H, 5.457s, 2041 1,017,000 1,014,356 FRB Ser. 05-C19, Class G, 5.446s, 2044 3,072,500 3,101,382 FRB Ser. 04-C11, Class G, 5.426s, 2041 1,500,000 1,503,750 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 2,602,000 2,563,961 FRB Ser. 12-C7, Class D, 4.847s, 2045 2,645,000 2,663,753 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 5,607,000 5,046,300 FRB Ser. 13-C15, Class D, 4.486s, 2046 1,497,000 1,322,506 FRB Ser. 12-C10, Class D, 4.46s, 2045 2,159,000 1,951,809 FRB Ser. 13-C11, Class D, 4.184s, 2045 1,039,000 913,671 Residential mortgage-backed securities (non-agency) (3.8%) Banc of America Funding Corp. FRB Ser. 07-C, Class 07-C, 2.678s, 2036 1,266,247 1,171,279 FRB Ser. 06-G, Class 2A5, 0.437s, 2036 2,643,618 2,273,512 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 973,169 541,179 Ser. 12-RR10, Class 8A2, 4s, 2036 1,956,401 1,939,380 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 300,000 263,850 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 7.555s, 2036 2,050,000 1,901,375 Countrywide Alternative Loan Trust Ser. 06-5T2, Class A7, 6s, 2036 2,631,841 2,152,967 FRB Ser. 05-27, Class 1A2, 1.534s, 2035 2,295,468 2,061,331 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 3,493,165 2,768,333 FRB Ser. 05-51, Class 1A1, 0.477s, 2035 1,934,882 1,564,739 GSR Mortgage Loan Trust FRB Ser. 05-AR6, Class 1A1, 2.671s, 2035 3,475,250 3,510,002 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.278s, 2036 1,311,743 1,003,484 MortgageIT Trust FRB, Step Ser. 05-1, Class 1M1, 0.638s, 2035 2,930,585 2,652,294 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.208s, 2046 1,805,733 1,579,475 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 2,952,150 2,701,217 FRB Ser. 05-AR13, Class A1C3, 0.648s, 2045 5,020,766 4,312,838 FRB Ser. 05-AR1, Class A1B, 0.548s, 2045 1,196,497 1,057,955 FRB Ser. 05-AR15, Class A1B3, 0.498s, 2045 2,552,508 2,126,443 FRB Ser. 12-RR2, Class 1A2, 0.356s, 2047 2,400,000 1,684,124 Total mortgage-backed securities (cost $422,863,934) CORPORATE BONDS AND NOTES (15.7%) (a) Principal amount Value Basic materials (0.8%) Ashland, Inc. sr. unsec. unsub. notes 3s, 2016 $1,500,000 $1,526,250 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 603,000 649,733 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,011,750 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,535,000 1,784,494 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,605,211 Capital goods (1.0%) Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 2,000,000 2,065,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,102,500 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 2,355,000 2,396,213 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 890,000 954,525 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 220,000 313,775 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 $2,500,000 2,568,064 Communication services (1.3%) Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,327,768 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 832,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 510,000 528,870 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 2,194,000 2,237,880 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 217,350 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 465,000 494,063 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 2,933,907 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,500,000 1,623,750 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 425,000 510,995 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 480,000 512,400 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,142,500 Consumer cyclicals (0.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,937,600 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 149,000 151,608 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 345,000 372,600 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 296,000 311,540 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,424,801 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 596,000 663,839 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 279,000 298,524 Owens Corning company guaranty sr. unsec. notes 9s, 2019 253,000 313,404 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,607,507 Consumer staples (0.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 2,880,314 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,386,544 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 2,180,000 2,189,187 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 403,325 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 433,480 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 865,000 845,538 Energy (1.2%) Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 3 1/4s, 2016 1,000,000 1,008,750 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 705,000 740,250 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,012,910 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 95,000 99,988 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 227,854 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 448,000 504,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,125,000 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5/8s, 2015 (Netherlands) 875,000 878,037 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,145,000 Financials (7.2%) Abbey National Treasury Services PLC/London 144A bank guaranty sr. unsec. unsub. notes 3 7/8s, 2014 (United Kingdom) 1,000,000 1,025,164 ABN Amro Bank NV 144A sr. unsec. FRN notes 1.035s, 2016 (Netherlands) 2,000,000 2,008,730 Ally Financial, Inc. company guaranty sr. unsec. notes 3 1/2s, 2016 1,500,000 1,541,250 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT, 0.46s, 2017 2,000,000 1,986,756 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,500,000 1,483,298 Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.523s, 2016 3,800,000 3,762,802 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.643s, 2016 (Canada) 1,000,000 1,001,492 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes 3 1/4s, 2014 (Spain) 3,000,000 3,017,424 Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 (R) 1,000,000 1,059,241 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 (R) 1,500,000 1,583,343 BPCE SA company guaranty sr. unsec. FRN notes Ser. MTN, 1.489s, 2016 (France) 1,000,000 1,012,969 Branch Banking & Trust Co. unsec. sub. FRN notes 0.564s, 2016 500,000 496,305 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,545,000 Citigroup, Inc. sr. unsec. sub. FRN notes 0.512s, 2016 2,100,000 2,064,716 Credit Agricole SA/London 144A sr. unsec. FRN notes 1.399s, 2016 (United Kingdom) 2,980,000 3,015,852 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,065,988 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,861,395 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 875,000 879,375 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 4.904s, 2015 (R) 2,000,000 2,084,528 Liberty Mutual Group, Inc. 144A sr. unsec. notes 5 3/4s, 2014 2,000,000 2,011,070 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 3,365,424 Macquarie Group, Ltd. 144A sr. unsec. notes 7.3s, 2014 (Australia) 2,300,000 2,370,235 Mid-America Apartments LP 144A sr. unsec. notes 6 1/4s, 2014 (R) 2,300,000 2,345,779 National Australia Bank, Ltd./New York sr. unsec. FRN notes 0.785s, 2016 (Australia) 2,000,000 2,006,954 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,702,144 Principal Life Global Funding II 144A notes 1s, 2015 1,740,000 1,747,731 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,593,750 1,643,660 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 737,000 753,804 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 3,880,000 4,008,040 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes 3.724s, 2015 (Spain) 1,500,000 1,533,192 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 300,000 308,318 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes 3 1/8s, 2015 (R) 3,000,000 3,120,186 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 526,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,085,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,947,125 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5 3/4s, 2015 2,000,000 2,149,553 Health care (0.7%) Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 410,000 438,700 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 500,000 528,125 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 726,404 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $588,000 632,100 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 900,000 992,250 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 859,338 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 674,730 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 685,125 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 652,550 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 734,825 Technology (—%) Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 124,207 Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,039,420 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $741,939 803,149 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 769,790 815,015 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 2,749,463 2,784,186 Utilities and power (1.3%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,170,825 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,798,841 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,289,147 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 905,000 891,425 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 3,140,000 3,147,643 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 3,816,000 4,979,648 Total corporate bonds and notes (cost $151,762,013) SENIOR LOANS (8.7%) (a) (c) Principal amount Value Basic materials (0.8%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $491,325 $494,396 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 254,925 256,518 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 1,000,000 1,006,250 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 414,761 419,297 Ineos US Finance, LLC bank term loan FRN 4s, 2018 993,717 998,508 MacDermid, Inc. bank term loan FRN 4s, 2020 995,000 1,001,219 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,429,575 1,429,575 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,492,500 1,508,668 WR Grace & Co. bank term loan FRN 3s, 2021 1,016,842 1,019,808 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 363,158 364,217 Capital goods (0.6%) Allison Transmission, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2019 1,477,603 1,480,836 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 500,000 500,000 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 713,213 711,916 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 746,250 747,494 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 594,000 600,590 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 487,537 489,366 SRAM Corp. bank term loan FRN 4s, 2020 1,203,912 1,207,924 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 497,487 500,597 Communication services (1.1%) Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 1,568,014 1,566,895 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,492,500 1,485,224 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,492,500 1,494,098 Crown Castle Operating Co. bank term loan FRN Ser. B, 3 1/4s, 2019 980,098 982,793 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 4 1/4s, 2019 (Bermuda) 1,419,814 1,429,043 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 1,007,750 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 180,830 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,503,188 Windstream Corp. bank term loan FRN Ser. B5, 4s, 2019 246,875 247,389 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 656,668 660,069 Consumer cyclicals (2.1%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 952,938 959,914 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 845,750 858,436 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 208,507 210,136 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 597,033 573,525 Ceridian Corp. bank term loan FRN Ser. B, 4.42s, 2017 1,500,000 1,506,161 Chrylser Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 330,789 332,148 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 650,000 657,177 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 794,306 798,476 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 203,194 204,261 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 1,184,211 1,191,876 Hudson's Bay Co. bank term loan FRN 4 3/4s, 2020 (Canada) 1,500,000 1,520,409 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 681,778 683,482 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,190,353 1,194,073 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 893,250 896,879 Motor City Casino bank term loan FRN Ser. B, 5s, 2017 822,907 831,136 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 957,600 968,633 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 83,902 84,252 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 951,212 955,659 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 970,000 976,063 Realogy Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 1,488,750 1,498,055 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 987,500 989,043 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 1,600,000 1,597,333 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,440,000 1,443,600 Consumer staples (1.0%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 967,387 959,582 Del Monte Corp. bank term loan FRN Ser. B, 4s, 2018 446,302 448,087 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2020 960,000 960,600 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 242,415 243,714 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 855,700 863,767 Landry's, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,443,555 1,456,186 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 992,500 992,655 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,260,156 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,016,250 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 452,143 454,121 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 995,000 1,004,328 Energy (0.6%) EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 856,667 858,655 EXCO Resources, Inc. bank term loan FRN Ser. B, 5s, 2019 1,243,750 1,243,750 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 997,500 1,002,488 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 415,520 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 1,449,960 1,461,137 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 6 1/4s, 2017 (Cayman Islands) 1,230,250 1,235,632 Financials (0.4%) Compass Investors, Inc. bank term loan FRN Ser. B, 5s, 2019 1,485,028 1,492,453 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 305,040 306,108 Nuveen Investments, Inc. bank term loan FRN 4.168s, 2017 1,500,000 1,496,438 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 184,224 185,577 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 423,073 425,894 Health care (1.0%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,380,000 1,394,047 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 481,029 483,205 HCA, Inc. bank term loan FRN Ser. B4, 2.918s, 2018 997,500 998,902 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 977,973 985,308 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 893,706 900,562 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 672,418 676,381 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 370,322 372,096 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,058,508 1,063,793 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 4s, 2018 1,430,000 1,432,217 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 740,625 745,093 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 3/4s, 2019 740,625 745,116 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 595,500 601,083 Technology (0.5%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 4 1/2s, 2019 1,250,000 1,261,329 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 1,496,250 1,488,613 Epicor Software Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 827,266 831,747 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 953,791 Transportation (0.2%) Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,492,500 1,497,475 Utilities and power (0.4%) AES Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 990,000 996,188 Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 597,000 594,202 Energy Transfer Equity LP bank term loan FRN 3 3/4s, 2019 715,000 715,089 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 1,488,750 1,482,546 Total senior loans (cost $85,533,345) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, February 1, 2044 $6,000,000 $6,512,813 4s, TBA, February 1, 2044 6,000,000 6,364,219 U.S. Government Agency Mortgage Obligations (4.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,932,569 3,044,259 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, February 1, 2044 3,000,000 3,218,438 4s, TBA, February 1, 2044 8,000,000 8,380,625 4s, July 1, 2042 7,007,678 7,272,382 3 1/2s, TBA, February 1, 2044 8,000,000 8,116,875 3s, TBA, February 1, 2044 11,000,000 10,696,641 Total U.S. government and agency mortgage obligations (cost $53,245,556) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $382,000 $380,597 5/8s, August 31, 2017 (i) 278,000 275,214 Total U.S. treasury obligations (cost $656,985) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (4.2%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,810,000 $2,233,950 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,520,000 8,211,000 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 1,710,000 1,790,866 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 350,000 372,050 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 960,000 993,600 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) (STP) EUR 629,096 421,414 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) (STP) EUR 559,096 374,900 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) (STP) EUR 669,096 449,932 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) (STP) EUR 739,096 498,788 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 1,779,097 1,207,292 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 749,096 511,578 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 1,296,096 892,796 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 1,249,096 869,973 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 1,048,096 735,606 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 589,096 417,143 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 919,097 661,604 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 529,098 385,641 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 2,019,098 1,495,122 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 519,098 391,430 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 1,336,098 1,031,912 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 650,098 513,552 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 1,290,098 1,047,453 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 3,110,098 2,610,879 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 398,515 345,291 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 1,250,835 1,126,697 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $1,690,000 1,447,570 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 2,365,000 3,651,252 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $2,000,000 2,130,651 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 815,000 872,050 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 755,000 1,059,040 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $450,000 449,550 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 303,875 350,368 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 755,000 1,146,937 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $935,000 873,302 Total foreign government and agency bonds and notes (cost $41,681,796) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $34,622,500 $323,028 Total purchased swap options outstanding (cost $392,965) SHORT-TERM INVESTMENTS (25.1%) (a) Principal amount/shares Value AmerisourceBergen Corp. commercial paper with an effective yield of 0.170%, February 3, 2014 $3,500,000 $3,499,957 AXA Financial, Inc. commercial paper with a yield of 0.341%, July 30, 2014 2,500,000 2,495,250 British Telecommunications PLC commercial paper with a yield of 0.250%, April 8, 2014 3,000,000 2,998,454 Canadian Natural Resources, Ltd. commercial paper with a yield of 0.280%, March 4, 2014 3,500,000 3,499,156 ConAgra Foods, Inc. commercial paper with a yield of 0.400%, February 12, 2014 2,940,000 2,939,641 CRC Funding, LLC asset backed commercial paper with a yield of 0.502%, August 1, 2014 3,000,000 2,995,890 DCP Midstream Operating, LP commercial paper with a yield of 0.801%, February 24, 2014 2,500,000 2,498,722 DCP Midstream Operating, LP commercial paper with a yield of 0.600%, February 3, 2014 1,000,000 999,967 Entergy Corp. 144A commercial paper with a yield of 0.550%, February 12, 2014 3,000,000 2,999,496 Federal Home Loan Mortgage Corp. unsec. discount notes with a yield of 0.100%, April 28, 2014 18,000,000 17,998,326 Ford Motor Credit Co., LLC commercial paper with a yield of 0.722%, April 3, 2014 2,000,000 1,998,546 Glencore Funding, LLC 144A commercial paper with an effective yield of 0.460%, April 16, 2014 3,500,000 3,497,885 KCP&L Greater Missouri Operations Co. 144A commercial paper with a yield of 0.520%, February 3, 2014 3,500,000 3,499,899 Kroger Co. (The) commercial paper with a yield of 0.220%, February 5, 2014 3,500,000 3,499,914 Marriott International, Inc./DE 144A commercial paper with a yield of 0.290%, February 19, 2014 3,500,000 3,499,493 Molson Coors Brewing Co. commercial paper with a yield of 0.442%, February 10, 2014 1,000,000 999,888 National Grid USA 144A commercial paper with a yield of 0.330%, March 25, 2014 4,000,000 3,998,093 NiSource Finance Corp. commercial paper with a yield of 0.623%, February 3, 2014 3,000,000 2,999,912 Nissan Motor Acceptance Corp. commercial paper with an effective yield of 0.270%, March 17, 2014 3,500,000 3,498,845 Putnam Short Term Investment Fund 0.07% (AFF) shares 117,296,281 117,296,281 SABMiller Holdings, Inc. commercial paper with a yield of 0.270%, February 18, 2014 $3,000,000 2,999,618 SSgA Prime Money Market Fund zero % (P) shares 860,000 860,000 Time Warner Cable, Inc. commercial paper with a yield of 0.320%, March 3, 2014 $2,500,000 2,499,333 U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 50,000,000 49,982,750 U.S. Treasury Bills with an effective yield of zero %, June 12, 2014 (i) 141,000 140,986 Union Electric Co. commercial paper with a yield of 0.500%, February 21, 2014 2,800,000 2,799,222 Wyndham Worldwide Corp. commercial paper with a yield of 0.610%, February 7, 2014 2,500,000 2,499,746 Total short-term investments (cost $249,468,130) TOTAL INVESTMENTS Total investments (cost $1,005,604,724) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $350,496,220) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Chilean Peso Sell 4/16/14 $1,455,514 $1,475,850 $20,336 Euro Buy 3/19/14 2,420,277 2,456,105 (35,828) Euro Sell 3/19/14 2,420,277 2,446,026 25,749 Singapore Dollar Sell 2/19/14 1,314,671 1,356,722 42,051 Swiss Franc Sell 3/19/14 2,184,527 2,186,672 2,145 Barclays Bank PLC Australian Dollar Sell 4/16/14 2,456,972 2,447,244 (9,728) British Pound Buy 3/19/14 277,072 255,354 21,718 Canadian Dollar Sell 4/16/14 2,619,480 2,730,346 110,866 Euro Buy 3/19/14 2,317,774 2,339,803 (22,029) Japanese Yen Sell 2/19/14 1,522,655 1,619,903 97,248 Mexican Peso Buy 4/16/14 370,236 377,027 (6,791) Norwegian Krone Buy 3/19/14 1,934,882 1,991,112 (56,230) Polish Zloty Buy 3/19/14 1,188,743 1,205,944 (17,201) Polish Zloty Sell 3/19/14 1,188,743 1,215,722 26,979 Singapore Dollar Buy 2/19/14 6,956,207 7,122,004 (165,797) Singapore Dollar Sell 2/19/14 6,956,207 7,146,612 190,405 Swiss Franc Sell 3/19/14 5,124,408 5,159,447 35,039 Turkish Lira Sell 3/19/14 1,465,215 1,395,753 (69,462) Citibank, N.A. Brazilian Real Buy 4/2/14 1,479,719 1,482,199 (2,480) Canadian Dollar Sell 4/16/14 1,093,183 1,144,865 51,682 Chilean Peso Sell 4/16/14 2,910,495 2,920,834 10,339 Euro Buy 3/19/14 1,557,636 1,569,572 (11,936) Japanese Yen Buy 2/19/14 2,665,295 2,640,169 25,126 Japanese Yen Sell 2/19/14 2,665,295 2,636,949 (28,346) New Taiwan Dollar Buy 2/19/14 4,361,912 4,493,562 (131,650) New Taiwan Dollar Sell 2/19/14 4,361,912 4,507,330 145,418 Swiss Franc Sell 3/19/14 4,147,611 4,160,422 12,811 Credit Suisse International Australian Dollar Sell 4/16/14 2,468,121 2,472,970 4,849 British Pound Buy 3/19/14 2,465,219 2,482,624 (17,405) British Pound Sell 3/19/14 2,465,219 2,468,435 3,216 Canadian Dollar Sell 4/16/14 2,197,839 2,261,029 63,190 Euro Buy 3/19/14 1,744,434 1,775,957 (31,523) Indian Rupee Buy 2/19/14 1,444,846 1,450,633 (5,787) Indian Rupee Sell 2/19/14 1,444,846 1,466,442 21,596 Indian Rupee Buy 5/21/14 4,345,539 4,345,969 (430) Japanese Yen Buy 2/19/14 4,934,926 4,925,928 8,998 Japanese Yen Sell 2/19/14 4,934,926 4,940,812 5,886 Mexican Peso Buy 4/16/14 490,900 524,409 (33,509) New Zealand Dollar Sell 4/16/14 2,382,404 2,430,943 48,539 Norwegian Krone Buy 3/19/14 2,383,465 2,448,346 (64,881) Norwegian Krone Sell 3/19/14 2,383,465 2,424,374 40,909 Singapore Dollar Sell 2/19/14 1,757,752 1,821,310 63,558 South African Rand Sell 4/16/14 1,484,956 1,464,981 (19,975) South Korean Won Buy 2/19/14 6,099,638 6,101,165 (1,527) South Korean Won Sell 2/19/14 6,099,638 6,094,164 (5,474) Swedish Krona Sell 3/19/14 2,429,477 2,412,059 (17,418) Swiss Franc Sell 3/19/14 2,520,387 2,530,731 10,344 Deutsche Bank AG Australian Dollar Sell 4/16/14 2,628,470 2,676,132 47,662 Canadian Dollar Sell 4/16/14 4,742,026 4,873,721 131,695 Euro Buy 3/19/14 1,308,932 1,316,261 (7,329) Japanese Yen Sell 2/19/14 1,235,259 1,224,151 (11,108) Polish Zloty Buy 3/19/14 1,188,712 1,205,677 (16,965) Polish Zloty Sell 3/19/14 1,188,712 1,215,682 26,970 Swiss Franc Sell 3/19/14 7,678,668 7,723,103 44,435 Goldman Sachs International British Pound Buy 3/19/14 24,979 29,994 (5,015) Canadian Dollar Sell 4/16/14 3,266,552 3,408,404 141,852 Euro Buy 3/19/14 3,202,938 3,205,784 (2,846) Japanese Yen Buy 2/19/14 3,038,363 3,027,017 11,346 Japanese Yen Sell 2/19/14 3,038,363 3,068,410 30,047 HSBC Bank USA, National Association Canadian Dollar Buy 4/16/14 2,394,766 2,453,690 (58,924) Canadian Dollar Sell 4/16/14 2,394,766 2,497,799 103,033 Euro Buy 3/19/14 2,431,876 2,479,339 (47,463) Euro Sell 3/19/14 2,431,876 2,468,633 36,757 Japanese Yen Sell 2/19/14 2,512,032 2,449,670 (62,362) New Taiwan Dollar Buy 2/19/14 4,361,909 4,492,562 (130,653) New Taiwan Dollar Sell 2/19/14 4,361,909 4,505,581 143,672 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 467,286 419,303 (47,983) British Pound Sell 3/19/14 228,264 205,475 (22,789) Canadian Dollar Sell 4/16/14 3,583,141 3,670,844 87,703 Euro Buy 3/19/14 2,403,417 2,427,007 (23,590) Japanese Yen Buy 2/19/14 2,590,640 2,578,370 12,270 Japanese Yen Sell 2/19/14 2,590,640 2,579,722 (10,918) Mexican Peso Buy 4/16/14 1,587,815 1,616,455 (28,640) New Taiwan Dollar Buy 2/19/14 7,496,329 7,705,408 (209,079) New Taiwan Dollar Sell 2/19/14 7,496,329 7,754,179 257,850 New Zealand Dollar Sell 4/16/14 2,382,404 2,430,993 48,589 Singapore Dollar Sell 2/19/14 162,288 269,132 106,844 South Korean Won Buy 2/19/14 7,781,105 7,779,040 2,065 South Korean Won Sell 2/19/14 7,781,105 7,749,851 (31,254) Swiss Franc Sell 3/19/14 3,667,763 3,708,275 40,512 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 4/16/14 2,350,666 2,429,876 79,210 Euro Buy 3/19/14 3,390,680 3,439,309 (48,629) Euro Sell 3/19/14 3,390,680 3,425,299 34,619 Japanese Yen Sell 2/19/14 4,852,941 4,894,227 41,286 Mexican Peso Buy 4/16/14 1,418,159 1,445,292 (27,133) State Street Bank and Trust Co. Brazilian Real Buy 4/2/14 1,479,760 1,476,507 3,253 British Pound Buy 3/19/14 2,443,691 2,434,084 9,607 British Pound Sell 3/19/14 2,443,691 2,443,453 (238) Canadian Dollar Sell 4/16/14 2,333,546 2,434,882 101,336 Euro Buy 3/19/14 50,981 25,842 25,139 Japanese Yen Sell 2/19/14 1,453,551 1,592,296 138,745 Mexican Peso Buy 4/16/14 1,242,704 1,265,233 (22,529) New Taiwan Dollar Buy 2/19/14 7,496,332 7,709,866 (213,534) New Taiwan Dollar Sell 2/19/14 7,496,332 7,744,131 247,799 Norwegian Krone Buy 3/19/14 69,855 72,146 (2,291) Polish Zloty Buy 3/19/14 2,504,406 2,544,508 (40,102) Polish Zloty Sell 3/19/14 2,504,406 2,563,563 59,157 Singapore Dollar Sell 2/19/14 1,409,914 1,462,177 52,263 South Korean Won Buy 2/19/14 8,714,873 8,728,272 (13,399) South Korean Won Sell 2/19/14 8,714,873 8,664,374 (50,499) Swedish Krona Sell 3/19/14 26,083 26,148 65 Swiss Franc Sell 3/19/14 2,016,045 2,017,779 1,734 UBS AG Australian Dollar Sell 4/16/14 2,465,332 2,467,236 1,904 British Pound Buy 3/19/14 2,207,047 2,248,245 (41,198) Canadian Dollar Sell 4/16/14 2,324,133 2,411,230 87,097 Euro Buy 3/19/14 7,284,837 7,396,544 (111,707) Euro Sell 3/19/14 7,284,837 7,396,161 111,324 Japanese Yen Buy 2/19/14 2,524,719 2,487,864 36,855 Japanese Yen Sell 2/19/14 2,524,719 2,491,220 (33,499) Mexican Peso Buy 4/16/14 1,540,424 1,592,333 (51,909) Singapore Dollar Sell 2/19/14 38,927 103,044 64,117 South African Rand Sell 4/16/14 1,484,947 1,474,398 (10,549) Swedish Krona Sell 3/19/14 2,380,362 2,387,394 7,032 Swiss Franc Sell 3/19/14 3,153,932 3,156,053 2,121 WestPac Banking Corp. Canadian Dollar Sell 4/16/14 2,332,022 2,433,006 100,984 Euro Buy 3/19/14 3,323,244 3,359,592 (36,348) Japanese Yen Buy 2/19/14 3,846,831 3,858,362 (11,531) Japanese Yen Sell 2/19/14 3,846,831 3,851,781 4,950 Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Short) 8 $1,367,366 Mar-14 $(10,169) Euro-Bund 10 yr (Short) 38 7,373,934 Mar-14 (126,204) Euro-Buxl 30 yr (Short) 13 2,249,145 Mar-14 (71,930) Japanese Government Bond 10 yr (Short) 1 1,416,659 Mar-14 (5,779) Japanese Government Bond 10 yr Mini (Short) 9 1,275,257 Mar-14 (5,937) U.K. Gilt 10 yr (Short) 4 725,880 Mar-14 (21,431) U.S. Treasury Bond 30 yr (Long) 25 3,339,844 Mar-14 78,468 U.S. Treasury Note 5 yr (Short) 297 35,825,625 Mar-14 57,717 U.S. Treasury Note 10 yr (Long) 214 26,910,500 Mar-14 143,125 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/14 (premiums $380,848) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $69,245,100 $213,967 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.60 $49,072,700 $(4,907) (2.84)/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.84 49,072,700 (63,304) 3.04/3 month USD-LIBOR-BBA/Mar-24 (Written) Mar-14/3.04 49,072,700 9,324 (2.60)/3 month USD-LIBOR-BBA/Jan-25 (Written) Jan-15/2.60 49,072,700 (27,481) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/Oct-17 (Purchased) Oct-14/1.56 143,778,000 (54,779) 1.03/6 month EUR-EURIBOR_Reuters/Oct-17 (Written) Oct-14/1.03 EUR 115,022,000 (46,074) JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/Oct-16 (Purchased) Oct-14/1.115 $57,511,000 (13,803) 2.777/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.777 34,622,500 (92,442) (1.60)/3 month USD-LIBOR-BBA/May-19 (Written) May-14/1.60 69,245,100 155,802 0.862/6 month EUR-EURIBOR_Reuters/Oct-16 (Written) Oct-14/0.862 EUR 43,133,000 5,817 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $3,127,968) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $3,000,000 2/13/14 $3,142,734 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 8,039,000 $— 12/5/18 3 month CAD-BA-CDOR 2.1125% $81,776 CAD 19,813,000 — 1/7/24 3.09% 3 month CAD-BA-CDOR (501,152) Barclays Bank PLC AUD 28,470,000 — 1/24/24 4.4925% 6 month AUD-BBR-BBSW (218,687) CHF 2,865,000 — 11/18/23 1.492% 6 month CHF-LIBOR-BBA (61,349) CHF 5,894,000 — 12/5/23 1.489% 6 month CHF-LIBOR-BBA (117,618) EUR 81,659,000 (E) — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 741,198 GBP 2,816,000 — 8/15/31 3.60% 6 month GBP-LIBOR-BBA (340,539) SEK 19,390,000 — 1/9/24 3 month SEK-STIBOR-SIDE 2.815% 61,153 Citibank, N.A. AUD 2,845,000 — 1/13/24 4.614% 6 month AUD-BBR-BBSW (48,806) AUD 5,722,000 — 1/14/24 4.575% 6 month AUD-BBR-BBSW (81,673) Credit Suisse International AUD 14,730,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 233,614 AUD 3,413,250 — 12/16/23 4.63% 6 month AUD-BBR-BBSW (69,242) CHF 2,908,000 — 10/22/23 6 month CHF-LIBOR-BBA 1.51875% 76,219 CHF 4,356,000 — 11/19/23 1.4775% 6 month CHF-LIBOR-BBA (86,366) CHF 5,399,000 — 11/20/23 1.47% 6 month CHF-LIBOR-BBA (102,617) CHF 2,671,000 — 12/4/23 1.4675% 6 month CHF-LIBOR-BBA (47,461) CHF 3,129,000 — 7/18/23 1.4925% 6 month CHF-LIBOR-BBA (74,538) CHF 1,714,000 — 12/19/23 1.5825% 6 month CHF-LIBOR-BBA (49,312) CHF 1,442,000 — 12/19/23 6 month CHF-LIBOR-BBA 1.5825% 41,487 CHF 2,515,000 — 1/9/24 1.56% 6 month CHF-LIBOR-BBA (62,365) CHF 8,297,000 — 1/9/24 1.555% 6 month CHF-LIBOR-BBA (201,414) SEK 14,140,000 — 11/28/23 3 month SEK-STIBOR-SIDE 2.635% 14,522 SEK 17,660,000 — 12/19/23 3 month SEK-STIBOR-SIDE 2.69% 29,055 SEK 25,930,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.81% 81,058 Deutsche Bank AG CAD 2,898,000 — 1/9/24 3.0925% 3 month CAD-BA-CDOR (73,559) Goldman Sachs International AUD 8,941,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 141,802 AUD 5,524,000 — 11/20/23 6 month AUD-BBR-BBSW 4.535% 82,855 AUD 5,850,000 — 1/3/24 4.68% 6 month AUD-BBR-BBSW (133,132) CAD 3,576,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR 41,330 CHF 8,600,000 — 7/2/23 6 month CHF-LIBOR-BBA 1.515% 293,313 CHF 8,600,000 — 7/3/23 6 month CHF-LIBOR-BBA 1.5275% 304,423 CHF 3,522,000 — 9/3/23 6 month CHF-LIBOR-BBA 1.585% 129,060 CHF 8,723,000 — 10/21/23 6 month CHF-LIBOR-BBA 1.55% 257,715 CHF 4,800,000 — 11/7/23 1.475% 6 month CHF-LIBOR-BBA (98,146) CHF 8,569,000 — 11/8/23 6 month CHF-LIBOR-BBA 1.465% 165,649 EUR 296,189,000 (E) — 8/6/17 1 month EUR-EONIA-OIS-COMPOUND 1.102% 1,394,151 EUR 74,426,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (9,787) EUR 74,426,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (127,824) EUR 74,426,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (9,538) EUR 74,426,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (133,008) EUR 74,426,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (34,123) EUR 74,426,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (101,283) GBP 2,816,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (866) KRW 7,150,000,000 — 7/12/18 3.07% 3 month KRW-CD-KSDA-BLOOMBERG (11,150) KRW 16,990,000,000 — 7/12/15 3 month KRW-CD-KSDA-BLOOMBERG 2.771% 9,574 SEK 11,362,000 — 10/14/23 2.84% 3 month SEK-STIBOR-SIDE (53,649) SEK 20,540,000 — 11/29/23 3 month SEK-STIBOR-SIDE 2.60% 11,068 SEK 23,430,000 — 12/6/23 3 month SEK-STIBOR-SIDE 2.72125% 50,206 JPMorgan Chase Bank N.A. AUD 1,263,750 — 1/29/24 4.42% 6 month AUD-BBR-BBSW (2,528) CAD 16,294,000 — 2/26/18 3 month CAD-BA-CDOR 1.65% (13,296) CAD 33,619,500 — 1/7/24 3 month CAD-BA-CDOR 3.09185% 855,244 CAD 5,804,000 — 1/7/24 3.088% 3 month CAD-BA-CDOR (145,862) CAD 1,912,000 — 1/15/24 3.031% 3 month CAD-BA-CDOR (38,230) HUF 263,000,000 — 2/4/19 4.79% 6 month HUF-BUBOR-REUTERS (3,727) PLN 3,520,000 — 2/4/19 6 month PLN-WIBOR-WIBO 4.04% (756) SEK 23,122,000 — 11/12/23 2.745% 3 month SEK-STIBOR-SIDE (61,216) SEK 23,570,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.80% 70,430 Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 73,528,000 (E) $(393) 9/3/17 1.53% 1 month EUR-EONIA-OIS-COMPOUND $(729,272) EUR 7,178,000 (67) 7/17/23 1.918% 6 month EUR-EURIBOR-REUTERS (188,057) EUR 5,492,000 (52) 7/17/23 1.906% 6 month EUR-EURIBOR-REUTERS (135,406) EUR 7,269,000 (69) 9/3/23 6 month EUR-EURIBOR-REUTERS 2.1825% 386,170 EUR 8,708,000 (85) 10/21/23 6 month EUR-EURIBOR-REUTERS 2.168% 404,858 EUR 71,600,000 (E) (219) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.926% 117,592 EUR 2,393,000 (24) 12/9/23 2.095% 6 month EUR-EURIBOR-REUTERS (76,962) EUR 6,751,000 (E) (67) 7/18/23 6 month EUR-EURIBOR-REUTERS 2.932% 93,624 GBP 2,296,000 (27) 12/19/23 2.90% 6 month GBP-LIBOR-BBA (60,343) JPY 980,216,000 (176) 7/12/43 2.024375% 6 month JPY-LIBOR-BBA (573,921) JPY 306,742,000 (56) 10/3/43 6 month JPY-LIBOR-BBA 1.8425% 54,782 JPY 4,717,089,000 (191) 7/12/18 6 month JPY-LIBOR-BBA 0.5175% 452,213 JPY 490,108,000 (89) 7/18/43 1.9825% 6 month JPY-LIBOR-BBA (235,077) JPY 2,358,545,000 (96) 7/18/18 6 month JPY-LIBOR-BBA 0.4825% 188,461 JPY 3,537,817,000 (145) 8/28/18 0.4475% 6 month JPY-LIBOR-BBA (254,078) JPY 738,080,000 (30) 10/3/18 0.403% 6 month JPY-LIBOR-BBA (33,934) JPY 368,090,000 (68) 10/15/43 6 month JPY-LIBOR-BBA 1.73% (39,545) EUR 71,600,000 (E) (361) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.915% 118,416 EUR 71,600,000 (E) (361) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.925% 128,073 EUR 71,600,000 (E) (316) 12/5/16 6 month EUR-EURIBOR-REUTERS 0.918% 106,873 EUR 4,482,000 (E) (69) 7/19/23 6 month EUR-EURIBOR-REUTERS 2.92% 58,627 JPY 738,080,000 (61) 10/3/18 0.403% 6 month JPY-LIBOR-BBA (33,964) JPY 306,742,000 (106) 10/3/43 6 month JPY-LIBOR-BBA 1.843% 55,097 EUR 18,700,000 (E) (272) 7/2/23 2.895% 6 month EUR-EURIBOR-Telerate (231,294) EUR 18,700,000 (E) (273) 7/3/23 2.89% 6 month EUR-EURIBOR-REUTERS (224,989) EUR 47,128,000 (811) 7/15/23 1.945% 6 month EUR-EURIBOR-REUTERS (1,406,177) EUR 7,482,000 (E) (111) 9/3/23 3.0925% 6 month EUR-EURIBOR-REUTERS (161,465) EUR 71,600,000 (E) (363) 11/27/16 6 month EUR-EURIBOR-REUTERS 0.942% 141,591 EUR 5,370,000 (97) 12/12/23 2.081% 6 month EUR-EURIBOR-REUTERS (160,757) EUR 37,541,000 (E) (286) 9/20/17 1 month EUR-EONIA-OIS-COMPOUND 1.015% 103,914 EUR 1,587,000 (29) 12/20/23 6 month EUR-EURIBOR-REUTERS 2.037% 36,877 $36,930,700 (E) (414) 11/21/23 3 month USD-LIBOR-BBA 4.22125% 147,678 52,441,600 (E) (291) 11/21/18 2.1525% 3 month USD-LIBOR-BBA 151,265 54,163,000 (E) 262,723 3/19/19 3 month USD-LIBOR-BBA 1.90% (265,908) 1,159,000 (73) 9/25/23 3 month USD-LIBOR-BBA 2.92% 29,173 52,441,600 (E) (422) 11/20/18 2.14% 3 month USD-LIBOR-BBA 163,720 36,930,700 (E) (414) 11/20/23 3 month USD-LIBOR-BBA 4.255% 201,597 258,672,800 (E) 3,028,721 3/19/19 3 month USD-LIBOR-BBA 2.00% (758,248) 324,662,400 (E) 1,572,382 3/19/16 3 month USD-LIBOR-BBA 0.75% 62,703 16,280,000 (E) 83,464 3/19/44 3 month USD-LIBOR-BBA 3.75% 450,903 181,988,400 (E) 2,807,842 3/19/24 3 month USD-LIBOR-BBA 3.25% (3,721,900) 482,500,000 (E) (1,568) 12/5/16 3 month USD-LIBOR-BBA 1.237% 707,707 3,744,000 (E) (75,440) 3/19/24 3 month USD-LIBOR-BBA 3.15% 24,899 14,530,000 (E) (54) 1/10/17 3 month USD-LIBOR-BBA 1.727% (34,491) 168,586,000 (E) (632) 12/5/16 1.6675% 3 month USD-LIBOR-BBA 464,665 78,977,000 (E) (296) 1/21/17 3 month USD-LIBOR-BBA 1.67% (120,341) EUR 20,496,000 (E) 396,771 3/19/24 6 month EUR-EURIBOR-REUTERS 2.25% (451,867) EUR 123,628,000 (E) (630) 12/5/16 6 month EUR-EURIBOR-REUTERS 1.1275% (529,186) EUR 11,082,000 (E) (170) 1/11/17 6 month EUR-EURIBOR-REUTERS 1.148% 43,324 EUR 3,311,000 (60) 1/16/24 6 month EUR-EURIBOR-REUTERS 2.092% 90,969 EUR 57,894,000 (E) (295) 1/21/17 6 month EUR-EURIBOR-REUTERS 1.031% 123,855 EUR 101,019,000 (E) (767) 7/28/17 1 month EUR-EONIA-OIS-COMPOUND 0.8575% (165,623) GBP 2,565,000 (E) 34,918 3/19/24 6 month GBP-LIBOR-BBA 3.00% (37,946) GBP 4,383,000 (95) 1/9/24 6 month GBP-LIBOR-BBA 2.95% (135,234) GBP 2,735,000 (59) 1/14/24 6 month GBP-LIBOR-BBA 2.82625% (31,826) EUR 4,354,000 (79) 10/22/23 6 month EUR-EURIBOR-REUTERS 2.125% 178,092 Total $8,099,692 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,165,914 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $(7,093) Barclays Bank PLC 926,051 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,103 212,154 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,401 3,565,841 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 31,531 2,736,270 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,800) 6,397,990 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 35,254 5,696,771 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 32,279 19,928,921 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (100,625) 7,799,868 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 44,196 2,891,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,384 1,867,379 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 21,569 1,445,759 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,192 2,069,657 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,801) 17,298,424 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (87,343) 18,751,491 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 106,251 5,600,083 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 64,682 654,542 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,847) 395,664 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (628) 994,682 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,636 2,891,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,384 12,651,274 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (63,879) 9,932,869 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 114,726 7,301,269 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (36,866) 17,674,989 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (120,488) 2,089,964 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,366) 1,557,186 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 13,769 1,143,001 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,298 7,217,620 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 63,822 32,029,339 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 181,486 7,919,866 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 44,876 400,475 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,269 811,550 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,472 2,631,847 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,502 1,908,014 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,514 17,206,836 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (86,881) 6,949,769 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (16,979) 2,611,758 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,591) 1,305,933 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,296) 1,305,933 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,296) 2,620,740 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,627) 6,806,717 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (27,602) 2,620,740 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,627) 1,260,523 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,214) 1,093,957 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 6,199 799,479 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,405) 1,377,685 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,188) 5,232,498 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (21,218) 4,462,093 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,416 2,416,980 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,705 1,672,313 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,444) 4,599,907 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,226) Citibank, N.A. 1,612,985 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,140 1,338,773 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,586 22,972,000 — 2/3/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (3,676) 5,743,000 — 1/31/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) 29 Credit Suisse International 1,927,678 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,923 6,442,296 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (32,529) 3,582,894 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 21,798 1,478,135 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 8,993 5,538,496 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (9,730) 5,533,401 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 16,637 5,574,364 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 16,760 7,264,773 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (49,523) 12,324,198 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (42,038) Deutsche Bank AG 6,442,296 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (32,529) Goldman Sachs International 5,026,065 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,982) 3,877,189 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,158) 12,914,400 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (29,956) 4,869,946 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,735) 9,420,082 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 53,377 2,974,174 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (18,095) 6,790,354 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (44,173) 6,790,354 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (44,173) 6,021,614 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,404) 2,262,212 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,422) 3,507,350 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (21,338) 609,330 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,582) 172,527 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (400) 5,139,903 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (11,922) 8,249,146 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (42,536) 365,386 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,845) 974,397 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,920) 1,663,508 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,642) 5,508,056 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (8,748) 9,960,567 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (64,796) 9,269,546 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (21,501) 18,054,000 — 8/9/18 2.2575% USA Non Revised Consumer Price Index- Urban (CPI-U) 220,367 18,054,000 — 8/15/18 2.225% USA Non Revised Consumer Price Index- Urban (CPI-U) 191,192 4,757,028 (10,406) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (31,267) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $11,962 $175,000 5/11/63 300 bp $7,234 CMBX NA BBB- Index BBB-/P 22,719 377,000 5/11/63 300 bp 12,534 CMBX NA BBB- Index BBB-/P 46,609 755,000 5/11/63 300 bp 26,212 CMBX NA BBB- Index BBB-/P 44,403 779,000 5/11/63 300 bp 23,357 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 69,177 624,000 5/11/63 300 bp 52,318 Irish Gov't, 4.50%, 4/18/20 — (60,491) 755,000 9/20/17 (100 bp) (65,412) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (123,188) 755,000 9/20/17 (100 bp) (90,331) Credit Suisse International CMBX NA BBB- Index BBB-/P 1,427 184,000 5/11/63 300 bp (3,544) CMBX NA BBB- Index BBB-/P 37,649 473,000 5/11/63 300 bp 24,870 CMBX NA BBB- Index BBB-/P 66,775 591,000 5/11/63 300 bp 50,809 CMBX NA BBB- Index BBB-/P 39,799 605,000 5/11/63 300 bp 23,454 CMBX NA BBB- Index BBB-/P 48,354 606,000 5/11/63 300 bp 31,982 CMBX NA BBB- Index BBB-/P 46,921 606,000 5/11/63 300 bp 30,548 CMBX NA BBB- Index BBB-/P 18,774 617,000 5/11/63 300 bp 2,104 CMBX NA BBB- Index BBB-/P 10,889 618,000 5/11/63 300 bp (5,808) CMBX NA BBB- Index BBB-/P 10,094 657,000 5/11/63 300 bp (7,656) CMBX NA BBB- Index BBB-/P 8,092 697,000 5/11/63 300 bp (10,738) CMBX NA BBB- Index BBB-/P 54,488 748,000 5/11/63 300 bp 34,280 CMBX NA BBB- Index BBB-/P 82,769 1,080,000 5/11/63 300 bp 53,591 CMBX NA BBB- Index BBB-/P 49,531 1,207,000 5/11/63 300 bp 16,922 CMBX NA BBB- Index BBB-/P 23,451 490,000 5/11/63 300 bp 10,213 CMBX NA BBB- Index BBB-/P 26,440 612,000 5/11/63 300 bp 9,906 CMBX NA BBB- Index — (35,196) 623,000 1/17/47 (300 bp) 2,329 CMBX NA BBB- Index — (37,912) 623,000 1/17/47 (300 bp) (386) CMBX NA BBB- Index — (37,912) 623,000 1/17/47 (300 bp) (386) Spain Gov't, 5.50%, 7/30/17 — (89,007) 755,000 9/20/17 (100 bp) (87,434) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $993,291,812. (b) The aggregate identified cost on a tax basis is $1,006,582,025, resulting in gross unrealized appreciation and depreciation of $30,618,827 and $8,076,322, respectively, or net unrealized appreciation of $22,542,505. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $73,136,172 $— $73,136,172 $2,034 $— Putnam Short Term Investment Fund * 47,874,172 245,688,454 176,266,345 21,952 117,296,281 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $144,636,126 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,329,701 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $821,338 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $650,804. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $156,188,994 $— Foreign government and agency bonds and notes — 41,571,189 — Mortgage-backed securities — 441,056,920 — Purchased swap options outstanding — 323,028 — Senior loans — 86,227,066 — U.S. government and agency mortgage obligations — 53,606,252 — U.S. treasury obligations — 655,811 — Short-term investments 118,297,267 131,198,003 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,385,476 $— Futures contracts 37,860 — — Written swap options outstanding — (213,967) — Forward premium swap option contracts — (131,847) — TBA sale commitments — (3,142,734) — Interest rate swap contracts — (11,557,702) — Total return swap contracts — 172,174 — Credit default contracts — (195,649) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $147,007 $342,656 Foreign exchange contracts 3,572,896 2,187,420 Interest rate contracts 12,600,984 23,971,438 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased swap option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
